Appeal by each of the three defendants from a judgment of the former County Court, Queens County, rendered March 30, 1962 after a jury trial, convicting him of concealing and withholding stolen property as a felony (twro counts), and imposing sentence. Judgment affirmed as to each defendant. The motions to suppress evidence were denied without a statement of the facts or an opinion, as required in People v. Lombardi (18 A D 2d 177). We believe the practice enunciated in Lombardi should be followed in all applications decided by the trial court subsequent to the decision in that ease. In the instant case, however, the decision on the motions, and indeed the judgment of conviction, preceded the decision in Lombardi by some 14 and 12 months respectively. We therefore deemed it appropriate ourselves to undertake an examination of the record of the hearing on the motions, rather than to remit the motions for findings or an opinion. Our examination discloses that the evidence amply supported the Trial Justice’s *551conclusion on the motions, namely: that the arrests were lawful and that the seizure as an incident thereto was also lawful (see People v. Lopez, 19 A D 2d 809). Beldock, P. J., Kleinfeld, Christ, Hill and Rabin, JJ., concur.